Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered. 
Response to Arguments
The cancelation of claims 1-3, 6-9, 13-14, and 18-20 by the Applicant is acknowledged.
Applicant's arguments filed 19 October 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments made to instant Claim 10 overcomes the previously cited prior art. Specifically, Applicant argues that even though WO ‘572 discloses an adhesive composition comprising a phenol compound and a water-soluble polymer, the composition disclosed by WO ‘572 is intended to be used with an isocyanate compound and/or an epoxy resin. Applicant argues that this combination of chemical species would yield a cross-linked structure formed entirely by covalent bonds, thus preventing it from being soluble by solvent. The English translation of WO ‘572 states that the adhesive contains at least one component (A1) selected from the group consisting of polyphenols, chlorophenol resin and lignin resin, and a water soluble polymer other than the component (A1) and at least one component (B1) selected from water-dispersible polymers other than the component (A1) (see paragraph 0018 of the English translation of WO ‘572). In the broader disclosure of WO ‘572, it is not required for the adhesive to comprise a species that will react with the phenolic compound. In a preferable embodiment, the adhesive also contains a blocked isocyanate compound (C) (paragraph 0010 of the English translation of WO ‘572). The Examiner cites MPEP 2123(II), which states that nonpreferred and alternative embodiment constitute prior art. Whilst it is preferred that the adhesive of WO ‘572 contains an isocyanate compound, it is not a required aspect of the invention disclosed by WO ‘572. In the embodiment where the isocyanate compound is not included, the adhesive comprises a phenolic compound and water-dispersible polymer, which would be expected to be soluble by solvent since there is no covalent bonding occurring between the phenolic compound and the polymer. Thus, Applicant’s argument is not considered persuasive, as WO ‘572 discloses an adhesive composition comprising the components recited in the instant claims that would be soluble in a solvent.
Applicant further argues that Ikeda fails to disclose the membrane adhesive layer having a cross-linked structure formed by hydrogen bonds between the phenol compound and the poly(vinyl alcohol) (PVA). Ikeda is relied upon for the teaching of PVA as a known equivalent to poly(vinyl acetate) as a water-soluble binder. The disclosure of WO ‘572 discloses tannic acid and ellagic acid as a suitable phenolic compound (paragraph 0019 of the English translation of WO ‘572). WO ‘572 further discloses a vinyl acetate resin obtained by polymerizing a component containing at least one vinyl acetate type monomer (paragraph 0029 of the English translation of WO ‘572). One such vinyl acetate type monomer includes vinyl acetate (paragraph 0029 of the English translation of WO ‘572), whose polymerization would yield poly(vinyl acetate). Since Ikeda teaches that poly(vinyl alcohol) and poly(vinyl acetate) are known equivalents in terms of water-soluble binders, it would have been obvious to one having ordinary skill in the art to replace the poly(vinyl acetate) disclosed by WO ‘572 with the poly(vinyl alcohol) taught by Ikeda, thus yielding the instant invention. Whilst neither WO ‘572 nor Ikeda explicitly state a cross-linked structure is formed by hydrogen bonds between the phenolic compound and the PVA, one having ordinary skill in the art would recognize that a structure such as tannic acid would form a crosslinked structure with the PVA via hydrogen bonding due to the presence of a plurality of hydroxyl groups in both species. Thus, this hydrogen-bonded crosslinked structure would be inherent to a composition comprising a phenolic compound, such as tannic acid, and poly(vinyl alcohol). Therefore, Applicant’s arguments in this regard are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda) and US 20160349610 A1 (Hsu).
Regarding Claims 10-12 and 15-17, WO ‘572 discloses an adhesive composition that contains a component (A1) selected from the group consisting of polyphenols, chlorophenol resins, and lignin resins, and a water-soluble polymer other than the component (A1) (paragraph 0018 of the English translation). Component (A1) can be tannic acid or ellagic acid (paragraph 0019 of the English translation). The water-soluble polymer other than the component (A1) is not particularly limited as long as it is a water-soluble or water-dispersible polymer (paragraph 0020 of the English translation). Vinyl acetate resins are listed as one such polymer (paragraph 0009 of the English translation). The adhesive is preferably water-based, that is, it contains water or a solvent mainly containing water (paragraph 0043 of the English translation). Ikeda teaches an adhesive material. Ikeda’s adhesive material may contain a water-soluble high molecular weight binder (i.e. a water-soluble polymer), such as poly(vinyl alcohol) or poly(vinyl acetate) (Ikeda, paragraph 0034). Whilst not explicitly stated by WO ‘572 or Ikeda, a phenolic compound such as tannic acid, when combined with poly(vinyl alcohol), would form a crosslinked structure due to the hydrogen bonding occurring between the plurality of hydroxyl groups present in both species. Thus, this crosslinked structure is considered to be inherent to the composition when containing these species. Hsu teaches a pellicle assembly comprising a transparent pellicle membrane (Hsu, paragraph 0025), a frame supporting the pellicle membrane (Hsu, paragraph 0026), and a membrane adhesive layer combining the pellicle membrane with the frame (Hsu, paragraph 0029). The membrane may include one or more materials including silicon, polymer, silicon nitride (SiN), polycrystalline silicon (poly-Si), silicon carbide (SiC), and/or a silicon-based compound (Hsu, paragraph 0025). Hsu also teaches a second adhesive layer interposed between the pellicle frame and the mask to bond them together (Hsu, paragraph 0029). WO ‘572, Ikeda, and Hsu are analogous art because each reference pertains to uses of adhesives. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use polyvinyl alcohol, as taught by Ikeda, as the water-based polymer for the adhesive composition disclosed by WO ‘572 because the high molecular weight binder improves bonding strength between the adhesive and the substrate, and further because poly(vinyl alcohol) and poly(vinyl acetate) are known equivalents as water-soluble binders (see Ikeda, paragraph 0034). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to then use the adhesive composition obtained from the combination of WO ‘572 and Ikeda as the adhesive for the pellicle assembly taught by Hsu because the adhesive composition disclosed by WO ‘572 exhibits excellent adhesion and excellent storage stability (see WO ‘572, paragraph 0017).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda) and US 20160349610 A1 (Hsu) as applied to claim 10 above, and further in view of WO 2018062835 A1 (WO ‘835).
Regarding Claim 4, WO ‘572 (modified to include the teachings of Ikeda and Hsu) discloses an adhesive composition according to instant Claim 1. WO ‘572 discloses that the ratio of the component (A1) to the component (B1) is preferably 1:1 to 1:15 (by weight) (paragraph 0030 of the English translation). However, WO ‘572, Ikeda, and Hsu are silent in regards to the use of silica particles and does not disclose the relative ratios of all the components. WO ‘835 teaches a curable adhesive composition (paragraph 0018 of the English translation) comprising a catechol-based organic compound, an amine-based polymer compound, and an oxygen inclusion structure (paragraph 0020 of the English translation). The oxygen inclusion structure may include an airgel, a web, a sheet, a foam, a sphere, a tube, a porous structure, or a lattice structure containing 1 to 99% oxygen (paragraph 0021 of the English translation). The curable composition is prepared by dissolving polyethyleneimine (PEI) in water at a ratio of 20 wt/vol% and combining it with a 0.2 M solution of pyrogallol dissolved in water (paragraph 0092 of the English translation). The oxygen inclusion structure is composed of an airgel (silica, hydrophilic, porosity of 90% or more), fumed silica nanoparticles, silica hollow particles, or a glass web composed of hydrophilic silica (paragraph 0093 of the English translation). WO ‘835 teaches that the phenol compound is contained in an amount of 3 to 90 wt% (paragraph 0061 of the English translation), the polymer is contained in an amount of 3 to 90 wt% (paragraph 0064 of the English translation) and the silica is contained in an amount of 1 to 99 wt% (paragraph 0055 of the English translation). WO ‘572, Ikeda, Hsu, and WO ‘835 are analogous art because each reference pertains to compositions containing polymers. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to add silica particles and use the relative ratios of components, as taught by WO ‘835, for the components disclosed by WO ‘572 (modified to include the teachings of Ikeda and Hsu) because the silica improves the curing rate of the other components (WO ‘835, paragraph 0033 of the English translation) and the ratios of the components yield better physical properties, such as adhesive strength (WO ‘835, paragraph 0061 of the English translation).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018003572 A1 (WO ‘572) in view of US 20030175507 A1 (Ikeda), US 20160349610 A1 (Hsu), and WO 2018062835 A1 (WO ‘835) as applied to claim 4 above, and further in view of US 20170031073 A1 (Nam).
Regarding Claim 5, WO ‘572, Ikeda, Hsu, and WO ‘835 do not teach or disclose the use of poly(vinyl alcohol) (PVA) with a weight average molecular weight (Mw) between 8,000 and 70,000. Nam teaches a polarizing plate that includes a water-based adhesive layer (Nam, Abstract). The water-based adhesive layer includes a poly(vinyl alcohol)-based resin (paragraph 0033). The poly(vinyl alcohol)-based resin has a weight average molecular weight of about 20,000 to 100,000 (paragraph 0038). WO ‘572, Ikeda, Hsu, WO ‘835, and Nam are analogous art because each reference pertains to polymer-containing adhesives. WO ‘572 uses the adhesive for organic fibers, such as those made from polyethylene terephthalate (PET) (WO ‘572, paragraph 0045), which is the same material used for the film layer taught by Nam (Nam, paragraph 0090). It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use PVA having a weight average molecular weight between 8,000 and 70,000, as taught by Nam, in the adhesive composition disclosed by the combination of WO ‘572, Ikeda, Hsu, and WO ‘835 because this molecular weight is suitable to be used as an adhesive in terms of viscosity, and has sufficient water resistance after crosslinking (see Nam, paragraph 0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                             

/PETER L VAJDA/Primary Examiner, Art Unit 1737                             
12/02/2022